Citation Nr: 1612982	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as a lung disorder), and to include as due to in-service herbicide exposure and to include as due to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD.

3.  Entitlement to service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure.

4.  Entitlement to service connection for arthritis (claimed as pain and brittle bones), to include as due to in-service herbicide exposure.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C.G.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969, to include a tour on land in the Republic of Vietnam during the Vietnam era.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal of these issues.

In June 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In February 2014 and October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.
Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2015 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in March 2016.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

FINDINGS OF FACT

1.  The Veteran's respiratory disorder (claimed as a lung disorder) was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide exposure, and is not shown to be caused or aggravated by the service-connected PTSD.

2.  The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide exposure, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected PTSD.
3.  The Veteran's skin disorder, to include a rash on the hands and upper body, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide exposure and in-service sun exposure, and is not shown to have manifested within one year from the date of his separation from the military.

4.  The Veteran's arthritis (claimed as pain and brittle bones) is not shown to be causally or etiologically related to his active military service, to include as due to in-service herbicide exposure, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder (claimed as a lung disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  Service connection for hypertension, to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  Service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for arthritis (claimed as pain and brittle bones), to include as due to in-service herbicide exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the AOJ dated in January 2008, March 2008, December 2009, November 2010, and March 2014 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  All of the letters, except the March 2008 letter, provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 2008 letter also informed the Veteran about the requirements for establishing service connection based on in-service herbicide exposure.  The March 2014 letter informed the Veteran of the requirements for establishing secondary service connection.  

The March 2014 duty-to-assist letter was provided after the initial AOJ adjudication of his claims in the September 2008 rating decision.  However, after he was provided the letter, the claims were then readjudicated in the February 2015 SSOC based on any additional evidence received in response to that additional notice.  This is important to point out because if for whatever reason the initial notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claims, including in a Statement of the Case (SOC) or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, Social Security Administration (SSA) disability benefits records, and post-service VA and private  treatment records have been obtained.  The Board notes that during the course of the appeal, the Veteran has identified private treatment records.  The AOJ made attempts to obtain all treatment records from the private medical providers for which the Veteran submitted a VA 21-4142 Form authorizing VA to obtain the records.  In June 2008, the AOJ was informed that no records were available from Pulmonary and Sleep Associates.  In November 2009, the AOJ was informed that no records were available from Christian Hospital and from Dr. H.C.  The Board notes that the representative argued in the March 2016 Informal Hearing Presentation (IHP) that the private treatment records from the Dermatology of Boca Clinic had not been obtained.  However, treatment records dated in January 2016 from this Clinic are of record.  Additionally, the Veteran was provided opportunities during the Board's two prior remands to provide additional VA 21-4142 Forms, authorizing VA to obtain additional private treatment records.  The Veteran was specifically asked for any outstanding private treatment records and the necessary authorizations in the March 2014 letter, but the Veteran failed to submit any additional VA 21-4142 Forms.  Accordingly, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in April 2014, the results of which have been included in the claims file for review.  VA addendum medical opinions were also obtained in February 2015, which are of record in the Veteran's claims file.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  The addendum VA medical opinions were conducted by the April 2014 VA examiner, and included another review of the Veteran's claims file and were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in June 2013.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ correctly noted the issues on appeal.  The Veteran was assisted at the hearing by an accredited representative.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2014 and October 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands included scheduling the Veteran for VA examinations and medical opinions, which were provided in April 2014 and February 2015, respectively.  The remands directed the AOJ to secure the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands also including sending the Veteran a letter that provided him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran was sent this letter in March 2014; however, he did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remands also included sending the Veteran a letter regarding the requirements for establishing secondary service connection, which was sent to him in March 2014.  Finally, the remands included readjudicating the claims, which was accomplished in the June 2014 and February 2015 SSOCs.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, malignant tumors of the peripheral nerves (i.e., keratosis and squamous cell carcinoma), scleroderma (i.e., eczema), and cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran also asserts that he was exposed to Agent Orange (herbicides) in service.  For purposes of establishing service connection for a disorder resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that service in Vietnam means that the veteran actually set foot within the land borders of Vietnam).  The Veteran's military records document that he was stationed on land in Vietnam during his active military service.  Thus, he is presumed to have been exposed to herbicides during his active military service.  

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder (claimed as a lung disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2014, the Veteran was diagnosed with asthma.  At a private treatment visit, the Veteran was also diagnosed with chronic obstructive pulmonary disease (COPD).  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the Board notes that the herbicide presumption does not apply to the Veteran because asthma and COPD are not listed under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this regard, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's respiratory disorder or its associated symptoms.  At his military separation examination, a respiratory disorder or its associated symptoms were not documented.  The Veteran's active military service ended in October 1969.

The Veteran's brothers submitted statements dated in February 2010 regarding the Veteran's asthma beginning upon his return from service, and the association between the Veteran's asthma and his PTSD.  At his Board hearing, the Veteran testified that this disorder began during his active military service and has continued since that time.  

The first post-service relevant complaint was in an August 1989 private treatment record, which diagnosed the Veteran with rule out bronchitis.  The Veteran did not assert at that time that his current respiratory symptoms were due to his active military service.  In March 1995, the Veteran was then diagnosed with asthma by his private physician.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 
As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private physician, Dr. M.R., submitted a medical opinion in August 2014.  The physician stated that the Veteran had been under his care for the last twenty-three years for, in pertinent part, asthma and COPD.  Dr. M.R. opined that the Veteran's early onset of symptoms at a very young age immediately after his return from service from the far east could only be consistent with Agent Orange syndrome.  No rationale was provided, and Dr. M.R. did not review the Veteran's claims file in providing the opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that there was no evidence that the Veteran had treatment for or was diagnosed with asthma while in service.  The examiner stated that one episode of cough with wheezing after service is not consistent with a diagnosis of bronchial
asthma.  There must instead be multiple episodes with treatment and preferably with abnormal pulmonary function tests (PFTs).  In addition, the examiner added that herbicide exposure would have caused immediate symptoms, not symptoms later on.  The herbicide exposure would have had to be substantial and
chronic.  The examiner found that herbicide exposure does not cause bronchial asthma, and thus there was no medical basis for this claim.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that asthma is not compensable due to herbicide exposure per VA guidelines.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiner provided a detailed explanation as to why the Veteran's respiratory disorder is not consistent with his active military service, to include his herbicide exposure, the Board finds the probative value of the VA medical opinions are greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no rationale for the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current respiratory disorder and his active military service.

In contrast, the VA examiner, who authored the April 2014 and February 2015 VA medical opinions, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find the medical opinions are incomplete or insufficient in any way.  The medical opinions were based upon complete reviews of the Veteran's claims file and were supported by sufficient rationale.

As the evidence is not in equipoise, direct service connection for a respiratory disorder is not warranted.  

Furthermore, the Board notes the Veteran's contentions and symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnoses of asthma and COPD are not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

The Board will now address secondary service connection.

The Veteran also seeks service connection for a respiratory disorder, to include as secondary to his service-connected PTSD.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2014, the Veteran was diagnosed with asthma.  In an August 2014 private treatment record, the Veteran was also diagnosed with COPD.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that PTSD does not cause bronchial asthma, and thus there was no medical basis for this claim.  The examiner added that there was also no medical basis for the claim that PTSD would
aggravate asthma beyond its natural progression.  The examiner reasoned that PTSD is not known to cause or aggravate the course of bronchial asthma past its natural progression.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current respiratory disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that PTSD does not cause asthma or aggravate it. The examiner stated that a link does not connotate cause and effect.  There is a difference.  For example, it is well-known that men with cleft in their ear lobes are more likely to have ischemic heart disease.  This association is well-established.  However, it does not follow that the clefts caused or aggravated the heart disease.  Nor does it follow that if the person has plastic surgery to remove the cleft, that heart disease is less likely to occur or be less likely to be aggravated.  The examiner stated that the same principle holds here in the Veteran's case.  

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for a respiratory disorder is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran and his brothers, in addition to the medical literature submitted by him, in support of the Veteran's claim.  The Board acknowledges that the Veteran and his brothers are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran and his brothers are competent to report that the Veteran experienced breathing problems shortly after his military discharge, which resulted in his current asthma, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's respiratory disorder to be credible, since his STRs make no reference to breathing problems or a respiratory disorder, and since the Veteran first sought treatment for a respiratory disorder in 1989, twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show respiratory problems until two decades after his separation from the active duty, and which contains competent and credible negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements arguing that the Veteran's respiratory symptoms have been present since his active military service are not credible.  Therefore, these lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for a respiratory disorder (claimed as a lung disorder), to include as due to in-service herbicide exposure.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the current respiratory disorder is due to or caused by the service-connected PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that the Veteran or his brothers possess the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his respiratory disorder to his service-connected PTSD have been presented.  The VA examiner considered the lay assertions in forming the medical opinions, but ultimately found that the Veteran's current respiratory disorder was not related to his service-connected PTSD.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a respiratory disorder (claimed as a lung disorder), to include as due to in-service herbicide exposure and to include as due to the service- PTSD, is not warranted.

C.  Hypertension

The Veteran seeks service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2014, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the Board notes that the herbicide presumption does not apply to the Veteran because hypertension is not listed under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1043.

Here, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's hypertension or its associated symptoms.  At his military separation examination, hypertension or its associated symptoms were not documented.  The Veteran's active military service ended in October 1969.  

In a February 2010 statement, the Veteran's brother reported that the Veteran was treated for high blood pressure as a young man shortly after his active military service.

At his Board hearing, the Veteran testified that all of these disorders began during his active military service and have continued since that time.  

The first post-service relevant complaint of and treatment for hypertension was in a March 1995 private treatment record, which diagnosed the Veteran with hypertension.  At that visit, the Veteran did not report that his hypertension had been present since his active military service.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private physician, Dr. M.R., submitted a medical opinion in August 2014.  The physician stated that the Veteran had been under his care for the last twenty-three years for, in pertinent part, hypertension.  Dr. M.R. opined that the Veteran's early onset of symptoms at a very young age immediately after his return from service from the far east could only be consistent with Agent Orange syndrome.  No rationale was provided, and Dr. M.R. did not review the Veteran's claims file in providing the opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of hypertension in or shortly after service.  The examiner stated that he reviewed the Veteran's past private medical records.  The examiner indicated that there is no evidence that exposure to Agent Orange causes or aggravates hypertension.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there is no evidence that herbicide exposure causes or aggravates hypertension and there is no current policy to award service connection for herbicide exposure.  Thus, the examiner stood by his original opinion.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  As the VA examiner provided a detailed explanation as to why the Veteran's hypertension is not consistent with his active military service, to include his herbicide exposure, the Board finds the probative value of the VA medical opinions are greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no rationale for the medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current hypertension and his active military service.

In contrast, the VA examiner, who authored the April 2014 and February 2015 VA medical opinions, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find the medical opinions are incomplete or insufficient in any way.  The medical opinions were based upon complete reviews of the Veteran's claims file and were supported by sufficient rationale.

As the evidence is not in equipoise, direct service connection for hypertension is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1995, over twenty years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed chronic hypertension during his active military service.  The STRs do not document any complaints of or treatment for high blood pressure or hypertension.  When the Veteran was first treated post-service in 1995, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1995, and the Veteran was separated from the active duty in 1969.  No diagnosis of cardiovascular-renal disease, to include hypertension, was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.

The Veteran also seeks service connection for hypertension, as secondary to his service-connected PTSD.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in April 2014, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for PTSD.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner reasoned that PTSD is not a known cause of hypertension, and PTSD would not aggravate hypertension beyond its natural course.  In other words, the examiner stated that PTSD would not make the hypertension harder to control.  Obviously, if a veteran became upset, the examiner stated the PTSD "might" temporarily elevate the veteran's blood pressure, but would have absolutely no effect on the course of the disease and certainly would not cause an increase in his medication requirements.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected PTSD.  The examiner stated that he did not respond to the medical articles referred to by the Veteran's representative in the November 2013 statement because the medical articles simply stated that there was a link between hypertension and PTSD.  The examiner stated that there is a link between hypertension and PTSD is a well-known fact.  However, there has never been a cause and effect established, only an association.  The examiner indicated that there is a difference.  For example, it is well-known that men with cleft in their ear lobes are more likely to have ischemic heart disease.  This association is well-established.  However, it does not follow that the clefts caused or aggravated the heart disease.  Nor does it follow that if the person has plastic surgery to remove the cleft, that heart disease is less likely to occur or be less likely to be aggravated.  The examiner found that the same principle applied in the Veteran's case.  In other words, there is no evidence that PTSD "causes" or "aggravates" hypertension, only an association.  Thus, the examiner stood by his original opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for hypertension is not warranted.

In reaching this decision, the Board has considered the lay statements from the Veteran and his brother, in addition to the medical literature submitted by him, in support of the Veteran's claim.  The Board acknowledges that the Veteran and his brother are competent, even as a lay people, to attest to factual matters of which they have first-hand knowledge, e.g., symptoms experienced or observed.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran and his brother are competent to report that the Veteran experienced high blood pressure following his active military service, which resulted in his current hypertension, the Board must still weigh the lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's hypertension to be credible, since the Veteran's STRs make no reference to high blood pressure or hypertension, and since the Veteran first sought treatment for hypertension in the 1990s, several decades after his military discharge.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.
It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show hypertension until several decades after his separation from the active duty in 1969, and which contains competent and credible negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements that the Veteran's symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue in this case (whether the current hypertension is due to or aggravated by the service-connected PTSD) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4.  As a layperson, it is not shown that the Veteran possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his service-connected PTSD have been presented.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current hypertension was not related to his service-connected PTSD.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD, is not warranted.

D.  Skin Disorder

The Veteran seeks service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In a November 2013 private treatment record, the Veteran was diagnosed with squamous cell carcinoma of the left shin.  On VA examination in April 2014, the Veteran was diagnosed with eczema of the hands.  In a February 2015 private treatment record, the Veteran was diagnose with lentigo of the bilateral upper extremities.  In a January 2016 private treatment record, the Veteran was diagnosed with actinic keratosis on the trunk and bilateral upper extremities.  The January 2016 private physician submitted photographs with the treatment record.  In a February 2016 medical opinion, the Veteran was diagnosed with diffuse actinic damage to his arms by his private physician.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnoses of squamous cell carcinoma, eczema, lentigo, actinic keratosis, and diffuse actinic damage are not listed under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1043.

In this regard, the Veteran's STRs document the right wrist being treated for a knot on the hand and diagnosed with "ganglion."  The wrist was wrapped in a bandage.  See STR dated in November 1966.  There is no further information in the STRs regarding a skin disorder.  At his military separation examination, his skin was normal.  The Veteran's active military service ended in October 1969. 

Post-service, the Veteran submitted a photo of himself serving in Vietnam and wearing a short-sleeve shirt to demonstrate that his arms were exposed to herbicides and to the sun during his active military service.

At his Board hearing, the Veteran testified that his skin disorder began during his active military service and has continued since that time.  

The first post-service relevant complaint of a skin disorder was in a June 1998 private treatment record, which documented that the Veteran had a recurrent rash.  At that time, the Veteran did not report that his rash had been present since his active military service.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private physician, Dr. J.F., submitted a medical opinion in February 2016.  Dr. J.F. stated that the Veteran's diffuse actinic damage to his arms was directly related to UV exposure as well as a suggested relation to chemical exposure.  

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current skin disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had been treated for hand eczema, which was "very mild" when the examiner examined the Veteran.  The examiner stated that the Veteran pointed to spots on his forearms, but those were ecchymoses, most likely secondary to the prednisone that he took daily and did not represent any skin disorder.  The examiner noted that the Veteran had two squamous cell carcinomas removed - one fifteen years ago and one a little over a year ago.  He also had been treated for hand eczema.  The examiner found that there was no evidence of a chronic skin disorder in service and none of his current skin disorders were related to Agent Orange exposure.  The examiner reasoned that there was no evidence of these disorders during service or shortly after the Veteran's discharge.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current skin disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran never claimed porphyria cutanea tarda when he was examined by the Veteran in April 2014.  The examiner stated that the Veteran had been seen continuously by the VA Medical Center (VAMC) since 2008 and has been treated privately by the dermatology clinic for eczema.  However, there was no mention of porphyria cutanea tarda.  The examiner stated that in the Veteran's initial visit to the VAMC in 2008, he never mentioned that diagnosis.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  As the VA examiner provided a detailed explanation as to why the Veteran's skin disorder is not consistent with his active military service, the Board finds the probative value of the VA medical opinions are greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no rationale for the medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Additionally, Dr. J.F. did not state whether these exposures occurred during the Veteran's active military service or post-service.  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current skin disorder and his active military service.

In contrast, the VA examiner, who authored the April 2014 and February 2015 VA medical opinions, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find the medical opinions are incomplete or insufficient in any way.  The medical opinions were based upon complete reviews of the Veteran's claims file and were supported by sufficient rationale.

As the evidence is not in equipoise, service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure, is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1998, almost thirty years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed chronic keratosis, squamous cell carcinoma, or eczema during his active military service.  The STRs document one instance of ganglion of the right wrist, with no further complaints or treatment of a skin disorder.  When the Veteran was first treated post-service in 1998, he did not indicate that his current skin symptoms had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for chronic keratosis, squamous cell carcinoma, or eczema.  As stated above, the earliest post-service medical treatment records are dated from 1998, and the Veteran was separated from the active duty in 1969.  No diagnosis of keratosis, squamous cell carcinoma, or eczema was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran, in addition to the medical literature submitted by him and the photographs, in support of the Veteran's claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he was exposed to the sun during his active military service and experienced a rash during his active military service, which resulted in his current skin disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the current skin disorder to be credible, since his STRs make no reference to complaints of or treatment for sun exposure or a rash, and the first post-service complaint of a skin problem was in 1998, almost thirty years after his separation from the active duty.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a skin disorder during his active military service or until almost three decades after his separation from the active duty, and which contains competent and credible negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a skin disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure, is not warranted.

E.  Arthritis

The Veteran seeks service connection for arthritis (claimed as pain and brittle bones), to include as due to in-service herbicide exposure.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran was diagnosed with degenerative arthritis of the wrists and hands per September 2013 VA X-rays.  The Veteran was also diagnosed with rheumatoid arthritis by his private physician in March 2015.  In March 2015, the Veteran was diagnosed with degenerative changes of the cervical spine and lumbar spine by the VAMC.  The Veteran has also been diagnosed with bilateral carpel tunnel syndrome and tendonitis of the wrists, trigger fingers, wrist pain with a tear and arthrosis, low back pain, and degenerative joint disease.  See May 2012, May 2013, and June 2013 private medical opinions; January 2008 and May 2009 VA outpatient treatment records.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

Here, the Veteran is presumed to have been exposed to herbicides during his active military service.  However, the Board notes that the herbicide presumption does not apply to the Veteran because his current diagnoses of degenerative arthritis, rheumatoid arthritis, degenerative changes, carpel tunnel syndrome, tendonitis, trigger fingers, wrist pain with a tear and arthrosis, low back pain, and degenerative joint disease, are not listed under the herbicide presumption.  Accordingly, the herbicide presumption does not apply to the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  

VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  Therefore, the Veteran is not entitled to the herbicide presumption for his claim.  38 C.F.R. § 3.307(a)(6)(ii).  However, where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1043.

In this regard, the Veteran's STRs document back pain.  See STR dated in October 1966.  There is no further information in the STRs regarding arthritis or joint pain.  At his military separation examination, arthritis and joint pain were not documented.  The Veteran's active military service ended in October 1969.

At his Board hearing, the Veteran testified that his arthritis began during his active military service and has continued since that time.  

The first post-service relevant complaint was in an October 2004 private medical opinion, which stated that the Veteran had been treated for arthritis and carpel tunnel syndrome of his wrists since March 2000.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson, 12 Vet. App. at 453. 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the claims file currently contains positive and negative medical nexus opinions.

As for the positive medical nexus evidence, the Veteran's private physician, Dr. M.R., submitted a medical opinion in August 2014.  The physician stated that the Veteran had been under his care for the last twenty-three years for, in pertinent part, degenerative joint disease.  Dr. M.R. opined that the Veteran's early onset of symptoms at a very young age immediately after his return from service from the far east could only be consistent with Agent Orange syndrome.  No rationale was provided, and Dr. M.R. did not review the Veteran's claims file in providing the opinion.

As for the negative medical nexus evidence, the Veteran was afforded a VA examination in April 2014.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's current arthritis related disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran claimed that his duties in the military caused the
pains in his back, fingers, and wrist.  The examiner stated that he reviewed the Veteran's private medical records and letters of support.  In this regard, the examiner indicated that the Veteran's lumbar spine magnetic resonance imaging (MRI) obtained in March 2010 was practically normal.  There were no herniated discs and only some disc bulges, which were not felt to be clinically significant.  The examiner stated that the Veteran told him that his finger, hand, and back problems were related to duties in service.  However, when the examiner reviewed the Veteran's SSA claim, the examiner noted that the Veteran related a completely different story to the SSA examiner.  In his SSA claim, the Veteran stated "that from repetitive use of his hands over the years, he has damaged both right and left hands."  The Veteran also suffered several injuries in the right hand, which he did not inform the examiner of and the examiner became aware of by reading the Veteran's medical records.  The examiner stated that the Veteran did not feel that
his wrist and hand problems were due to his work duties.  However, according to the SSA examination, he previously had bilateral hand surgeries.  The examiner indicated that if one drives a truck for many years, the greatest stress is placed on the hands, wrist, and back.  Therefore, the examiner found that it was extremely unlikely that the Veteran's arthritic complaints were in anyway related to his military service.  

The April 2014 VA examiner continued by reasoning that the Veteran claims that his arthritis condition is related to carrying heavy boxes in service and diving into bunkers.  The examiner noted that the Veteran admitted that he developed pains in
his hands and fingers ten years ago, which the examiner stated was considerably remote from service.  The Veteran spent most of his working years driving a truck, which included loading and unloading heavy loads.  The examiner noted that the Veteran initially stated at the examination that he worked in a physical job, but when the examiner asked the Veteran if he was a truck driver, the Veteran stated that he drove a truck sometimes.  The examiner stated that the Veteran's records indicated that his job was as a truck driver.  Furthermore, the examiner reported that back pains are very common in truck drivers.  In addition, the examiner found that the Veteran did injure his hands on that job as a truck driver.  The examiner stated that the Veteran's arthritis changes on X-rays and his complaints were consistent with an individual who would lift heavy objects on a regular basis for many years.  The examiner stated that there was no evidence that the Veteran had brittle bones as his DEXA scan in 2009 was negative for osteoporosis.  The examiner added that he reviewed the Veteran's STRs regarding his low back and right wrist, and there was no evidence that these were chronic problems in service.

The April 2014 VA examiner provided a VA addendum opinion in February 2015.  Following another review of the Veteran's claims file, to include the medical literature submitted by the Veteran, the VA examiner determined that the Veteran's current arthritis related disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that arthritis can be caused by overuse of a joint.  However, the examiner stated that there is no medical evidence that there was "overuse" of a joint by the Veteran in service.  The examiner pointed out that the Veteran drove a truck for many years and if he developed arthritis due to overuse, that would be the cause. 

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin, 1 Vet. App. at 175.  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden, 125 F.3d at 1481.  As the VA examiner provided a detailed explanation as to why the Veteran's skin disorder is not consistent with his active military service, the Board finds the probative value of the VA medical opinions are greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private doctor's statement because it does not indicate that it was based on a review of evidence in the claims folder, and particularly, there is no rationale for the medical opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  Thus, the private opinion cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current joint diagnoses, to include arthritis, and his active military service.

In contrast, the VA examiner, who authored the April 2014 and February 2015 VA medical opinions, accurately and thoroughly characterized the evidence of record and conducted a comprehensive examination of the Veteran.  The examiner's report of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find the medical opinions are incomplete or insufficient in any way.  The medical opinions were based upon complete reviews of the Veteran's claims file and were supported by sufficient rationale.

As the evidence is not in equipoise, service connection for arthritis (claimed as brittle bones and pain), to include as due to in-service herbicide exposure, is not warranted.  

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 2000, over thirty years after the Veteran's military separation in 1969.  Further, the STRs do not show that the Veteran developed chronic arthritis during his active military service.  The STRs document one instance of back pain, which is not a chronic disorder.  The STRs do not contain a diagnosis of arthritis.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis.  As stated above, the earliest post-service medical treatment records are dated from 2000, and the Veteran was separated from the active duty in 1969.  No diagnosis of arthritis was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran, in addition to the medical literature submitted by him, in support of the Veteran's claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he experienced back and joint pain during his active military service, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current joint diagnoses, to include arthritis, to be credible, since his STRs make no reference to arthritis or an actual diagnosis.  The STRs only document one instance of back pain, and there is no evidence that the back pain was still present at the Veteran's military separation.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337.  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a joint disorder, to include arthritis, until over thirty years after his separation from the active duty, and which contains competent and credible negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for arthritis, to include as due to in-service herbicide exposure.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claim of entitlement to service connection for arthritis (claimed as pain and brittle bones), to include as due to in-service herbicide exposure, is not warranted.


ORDER

The claim of entitlement to service connection for a respiratory disorder (claimed as a lung disorder), to include asthma, and to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD, is denied.

The claim of entitlement to service connection for hypertension (claimed as high blood pressure and a vascular disorder), to include as due to in-service herbicide exposure and to include as due to the service-connected PTSD, is denied.

The claim of entitlement to service connection for a skin disorder, to include a rash on the hands and upper body, and to include as due to in-service herbicide exposure and in-service sun exposure, is denied.

The claim of entitlement to service connection for arthritis (claimed as pain and brittle bones), to include as due to in-service herbicide exposure, is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


